                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 BLANCHE A. BROWN                                :          CIVIL ACTION
                                                 :
    v.                                           :          No. 16-1819
                                                 :
 POLICE CHIEF JOSEPH FRIEL                       :
 IN HIS INDIVIDUAL AND OFFICIAL                  :
 CAPACITY, et al.                                :

                                            ORDER

         AND NOW, this 26th day of August, 2019, upon consideration of Defendants Police Chief

Joseph Friel, Valley Township Supervisor, Valley Township Police Department, and Valley

Township Governing Board/Supervisors’ Motion for Summary Judgment, pro se Plaintiff Blanche

A. Brown’s opposition, Defendants’ reply, and Brown’s sur-reply, and the parties’ presentations

during the April 26, 2017, oral argument, and for the reasons stated in the accompanying

memorandum, it is ORDERED:

         1.     Defendants’ Motion for Summary Judgment (Document 73) is GRANTED.

Judgment is entered in favor of Defendants on all counts.

         2.     Brown’s Motion for Judgment on the Pleadings (Document 133) is DISMISSED

as moot.

         3.     Brown’s “Corrected Motion for Judgment on the Pleadings” (Document 135) is

DISMISSED as moot.

         4.     Brown’s “Motion for Court Order Mandating Defendant Police to Properly, and

Permanently Disarm Plaintiffs Valley Twp Known Stalker (Pursuant to PA Title 23 C.S. §§ 6101-

22 and Judges Prat and Bortners Original Orders” (Document 136) is DISMISSED as moot.
      5.     Brown’s “Motion for Sanctions Pursuant to 28 USC 1927 also FRCP 16, 26 and 37

and the Court’s Inherent Authority and to Strike Defendant’s Oppositions and Defenses”

(Document 140) is DENIED.

      The Clerk is directed to mark this case CLOSED.



                                                BY THE COURT:
                                                _.


                                                /s/ Juan R. Sánchez
                                                Juan R. Sánchez, C.J.




                                            2
